Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-14-00478-CV

                       Madhuri Bondyopadhyay and Probir K. Bondyopadhyay

                                                    v.

   Bank of New York Mellon fka Bank fo New York, as Trustee for the Certificationholders of the
                  CWABS, Inc. Asset-Backed Certificates, Series 2007-SEA2

              NO. 2013-17412 IN THE 157TH DISTRICT COURT OF HARRIS COUNTY


  TYPE OF FEE              CHARGES              PAID/DUE               STATUS                 PAID BY
     MT FEE                  $10.00            10/02/2014             NOT PAID                   ANT
     MT FEE                  $10.00            07/28/2014               PAID                     ANT
   CLK RECORD                $120.00           07/28/2014               PAID                     ANT
STATEWIDE EFILING            $20.00            07/01/2014               PAID                     ANT
      FILING                 $175.00           07/01/2014               PAID                     ANT
   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $335.00.
                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this February 6, 2015.